                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 11/15/2019
 -------------------------------------------------------------X
                                                              :
 HARVEY GONZALEZ,                                             :
                                                              :
                                                   Plaintiff,:
                                                              :       1:19-cv-09049-GHW
                              -against-                       :
                                                              :             ORDER
 WILLIAM P. BARR, Attorney General of the :
 United States, KEVIN MCALEENAN, Acting :
 Secretary of United States Department of                     :
 Homeland Security, KENNETH T.                                :
 CUCCINELLI, Acting Director of United                        :
 States Citizenship and Immigration Services,                 :
 LEE BOWES, Acting District Director of New :
 York USCIS Office, SUSAN QUINTANA,                           :
 Field Office Director of New York USCIS Field :
 Office,                                                      :
                                                              :
                                              Defendants.:
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the

assigned Magistrate Judge.

         If both parties consent to proceed before the Magistrate Judge, counsel for the defendant

must, within two weeks of the date of this order file on ECF a fully executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form, a copy of which is attached to this order

(and also available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). The

executed form should be filed on ECF as a “Proposed Order,” and be described using the “Consent

Order” filing event in accordance with ECF Rule 13.18. If the Court approves that form, all further
proceedings will then be conducted before the assigned Magistrate Judge rather than before me.

Any appeal would be taken directly to the United States Court of Appeals for the Second Circuit, as

it would be if the consent form were not signed and so ordered.

       If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, within two weeks of the date of this order

advising the Court that the parties do not consent, but without disclosing the identity of the

party or parties who do not consent. The parties are free to withhold consent without negative

consequences.

       SO ORDERED.

 Dated: November 15, 2019                           _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   2
